DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Claim 1 was amended. No claims were newly added. Claims 21-27 are canceled. Thus, claims 1-20 are currently pending and are considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “said renal condition” should be amended to “said renal associated condition” to correct the antecedent basis for claim terms.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mathur (WO 2005/016165 A1, hereinafter “Mathur”) in view of in view of Neumann et al (Kidney International, 2004, hereinafter “Neumann”).
Regarding claims 1 and 2, Mathur discloses a method of preventing a renal associated condition in a subject (see Abstract, disclosing an apparatus and method for preventing radiocontrast nephropathy [RCN]), said method comprising: 
modulating at least one portion of the autonomic nervous system in a subject, whereby said modulating is in a manner effective to prevent said renal condition in said subject, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject, for instance by administering an effective amount of papaverine and/or fenoldopam mesylate (a pharmacological agent, as per claim 2), vasodilators that are administered at a rate disclosed to increase renal blood flow rates in a manner that reduces the risk of renal failure prior to the anticipated delivery of contrast (see para [0045]-[0046]). Papaverine, fenoldopam mesylate and a variety of other vasodilators contemplated in Mathur, such as calcium channel blockers including nitroglycerin (which is recognized by Applicant to be “pro parasympathetic agents” in the disclosure at para [0051]).
It is noted that Mathur does not explicitly disclose evaluating a subject for sympathetic bias and then performing the modulation step in a subject that has been evaluated for sympathetic bias (understood to mean that the subject has been evaluated for a sympathetic bias and has been found to have a sympathetic bias; otherwise, modulation would not occur in a subject for which no sympathetic bias has been found).
However, Mathur teaches that it is desirable to perform the modulation step, i.e., administration of papaverine, in patients that have pre-existing risk factors such as high baseline serum creatinine or other demonstration of compromised kidney function (see para [0045]).
Further, Neumann discloses that elevated sympathetic activity is a marker for chronic kidney disease (see pg. 1568, col. 1) and that sympathetic activity can be evaluated using a number of sympathetic effector responses, for instance blood pressure or heart rate, or by microneurographic assessment of muscle sympathetic nerve activity (MSNA) (see pg. 1568, col. 2). Further, Neumann teaches that angiotensin II receptor antagonists, such as enalapril and losartan, lower MSNA (see pg. 1571, col. 1).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Mathur to perform an evaluation of the subject for sympathetic bias, and subsequent determination based on the evaluation, as taught in Neumann, as it would have expectedly led to an indication of renal disease that would be targeted by the prevention and/or treatment protocols disclosed in Mathur. Further, based on the teaching in Neumann that sympathetic overactivity is a marker for renal disease, and the express teaching in Mathur of preventing the advancement of a renal condition by treating a patient with pre-existing risk factors or markers for renal disease (s such as high baseline serum creatinine or other demonstration of compromised kidney function; see Mathur at para [0045]), a skilled artisan would have found it obvious to perform the evaluation and determining steps before the modulation step in order to improve patient outcomes.
Regarding claim 3, Mathur discloses that said modulating comprises administering an effective amount of a pharmacological agent to said subject, wherein said pharmacological agent is an autonomic nervous system modulator (i.e., fenoldopam mesylate, papaverine and calcium channel blockers are all known to modulate the autonomous nervous system).
Regarding claim 4, Mathur discloses the method includes administering a pharmacological agent such as a calcium channel blocker, e.g., nitroglycerin, which was known at the time of the invention to increase parasympathetic activity (i.e., such agent is described by Applicant as a  “pro parasympathetic agent” in para [0051]).
Regarding claims 19 and 20, Mathur discloses the method is for preventing a renal associated condition such as contrast nephropathy, in particular iodine-based contrast nephropathy (see Abstract, disclosing an apparatus and method for preventing radiocontrast nephropathy [RCN]); see also para [0058] disclosing iodine radiographic contrast).

Claims 1-4 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513, hereinafter “Humke”) in view of Neumann et al (Kidney International, 2004).
Regarding claims 1 and 2, Humke discloses a method of preventing a renal associated condition in a subject (see pg. 11, lines 4-13, describing the use of an AT1-receptor agonist such as valsartan (a pharmacological agent, as per claim 2) for preventing and treating renal failure), said method comprising:
modulating at least one portion of the autonomic nervous system in a subject, whereby said modulating is in a manner effective to prevent said renal condition in said subject, wherein said modulating comprising increasing a parasympathetic/sympathetic activity ratio in said subject. Specifically, Humke discloses the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see paras [0055] and [0112]-[0113]). A skilled artisan would have recognized that, at least based on Applicant’s disclosure and the knowledge available in the art, an angiotensin II receptor blocker/angiotensin II antagonist, e.g., valsartan, is a pharmacological agent that increases a parasympathetic/sympathetic activity ratio in said subject (see also Applicant’s disclosure at para [0027] disclosing that “increasing the parasympathetic activity/sympathetic activity ratio may be accomplished by modulating receptors, e.g., to stimulate or inhibit signal transduction and/or increase or decrease binding affinity”, of which valsartan is an example). 
It is noted that Humke does not appear to disclose the method step of evaluating the subject for sympathetic bias and determining the subject has elevated sympathetic function before performing the above-described modulation in the subject.
Neumann discloses that elevated sympathetic activity is a marker for chronic kidney disease (see pg. 1568, col. 1) and that sympathetic activity can be evaluated using a number of sympathetic effector responses, for instance blood pressure or heart rate, or by microneurographic assessment of muscle sympathetic nerve activity (MSNA) (see pg. 1568, col. 2). Further, Neumann teaches that angiotensin II receptor antagonists, such as enalapril and losartan, lower MSNA (see pg. 1571, col. 1).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Humke to perform an evaluation of the subject for sympathetic bias, as taught in Neumann, as such evaluation would expectedly lead to an indication of renal disease that would be targeted by the prevention and/or treatment protocols disclosed in Humke. Further, based on the teaching in Neumann that sympathetic overactivity is a marker for renal disease, a skilled artisan would have had reasonable expectation of success in identifying patients with underlying renal disease based on the evaluation of a sympathetic bias. 
Regarding claim 3, Humke discloses that said modulating comprises administering an effective amount of a pharmacological agent to said subject, wherein said pharmacological agent is an autonomic nervous system modulator (i.e., Humke discloses the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see Applicant’s disclosure at paras [0055] and [0112]-[0113]).
Regarding claim 4, Humke discloses the method includes administering a pharmacological agent such as an angiontensin II receptor blocker/antagonist, e.g., valsartan, which was known at the time of the invention to increase parasympathetic activity (i.e., such agent is described by Applicant as a  “pro parasympathetic agent” in para [0051]).
Regarding claim 17, Humke discloses that the renal associated condition comprises a member selected from the group consisting of acute renal failure, chronic renal failure, contrast nephropathy and cardiorenal syndrome (see Humke at claims 2 and 3).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513, hereinafter “Humke”) in view of Neumann et al (Kidney International, 2004, hereinafter “Neumann”), further in view of de Champlain et al (The Canadian Journal of Cardiology, 1999, hereinafter “de Champlain”).
Regarding claim 5, it is noted that Humke, in view of Neumann, does not appear to disclose that the method comprises decreasing sympathetic activity.
De Champlain discloses that it has been found that angiotensin II receptor antagonists have been found to reduce sympathetic activity (see Abstract). 
Thus, a skilled artisan would have found it obvious at the time of the invention to reduce sympathetic activity by administering an angiotensin II receptor antagonist, e.g., valsartan, with a reasonable expectation of success in arriving at the claimed invention.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Hangeland et al (U.S. Pub. 2005/0245535 A1, hereinafter “Hangeland”).
Regarding claim 6, it is noted that Humke in view of Neumann does not appear to disclose that the method comprises increasing parasympathetic activity and decreasing sympathetic activity.  
Hangeland discloses a method of treating a renal associated condition in a subject (such as contrast-induced nephropathy; see para [0170] disclosing that the present invention is useful to treat nephrotoxicity related to contrast agents), said method comprising:
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, such as by the administration of a calcium channel blocker compound (para [0002]), which Applicant recognizes to be a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]). Hangeland also discloses that the compound can be combined with other “pro parasympathetic agents” such as metoprolol or an ACE inhibitor (see para [0187], both of which Applicant also recognizes to be a “pro parasympathetic agents” in Applicant’s disclosure at para [0051]), such that the combination of the two compounds would expectedly increase parasympathetic activity and decrease sympathetic activity. Further, it is noted that calcium channel blockers have both “pro parasympathetic” effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects (see Ligtenberg et al, “Reduction of Sympathetic Hyperactivity by Enalapril in Patients with Chronic Renal Failure”, 1999).
A skilled artisan would have thus found it obvious at the time of the invention to modify the device of Humke in view of Neumann, such as by administering another compound with an effect that has both pro parasympathetic effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects in order to increase parasympathetic activity as well as reduce sympathetic activity, with a reasonable expectation of success of more effectively carrying out the intended use taught in Humke, specifically, preventing and treating renal failure.

Claims 7-10, 13, 14 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Levin (U.S. Pat. 7,162,303 B2, hereinafter “Levin”).
Regarding claim 7, it is noted that Humke in view of Neumann does not appear to disclose that the modulation is accomplished by at least applying electrical energy from an electrical energy applying device to said at least one portion of said autonomic nervous system.  
Levin discloses method of modulating at least one portion of the autonomic nervous system in a subject, such as by applying electrical energy from an electrical energy device to a portion of said autonomic nervous system (i.e., partially blocking the renal nerve with electrostimulation using a device 306 in the renal vein 304; see Fig. 3). Levin discloses that such electrostimulation reduces the abnormally elevated sympathetic nerve signals that contribute to the progression of renal disease (see col. 7, lines 65-67), interpreted to mean reducing the ratio between the sympathetic nervous system relative to the parasympathetic nervous system.
Further, as per claims 8 and 9, the application of electrical energy disclosed in Levin is understood to comprise electrically increase activity in one portion of the autonomic nervous system, i.e., electrical stimulation of the renal nerve discussed above; the application of electrical energy disclosed in Levin is understood to electrically inhibit activity in at least one portion of the autonomic nervous system, for instance, the electrical stimulation inhibits sympathetic activity as discussed above.
Regarding claim 10, Humke discloses increasing parasympathetic activity, in the form of the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see paras [0055] and [0112]-[0113]). A skilled artisan would have recognized that, at least based on Applicant’s disclosure and the knowledge available in the art, an angiotensin II receptor blocker/angiotensin II antagonist, e.g., valsartan, is a pharmacological agent that increases a parasympathetic/sympathetic activity ratio in said subject (see also Applicant’s disclosure at para [0027] disclosing that “increasing the parasympathetic activity/sympathetic activity ratio may be accomplished by modulating receptors, e.g., to stimulate or inhibit signal transduction and/or increase or decrease binding affinity”, of which valsartan is an example). 
Regarding claim 13, Humke discloses that said modulating comprises administering an effective amount of a pharmacological agent to said subject, wherein said pharmacological agent is an autonomic nervous system modulator (i.e., Humke discloses the delivery of an AT1-receptor agonist, e.g., valsartan, which Applicant stated is a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]), and an exemplary “angiotensin II receptor blockade” (see Applicant’s disclosure at paras [0055] and [0112]-[0113]).
Regarding claim 14, Humke discloses the method includes administering a pharmacological agent such as an angiontensin II receptor blocker/antagonist, e.g., valsartan, which was known at the time of the invention to increase parasympathetic activity (i.e., such agent is described by Applicant as a  “pro parasympathetic agent” in para [0051]).
Regarding claim 18, it is noted that Humke, in view of Neumann, does not appear to disclose that the renal associated condition is a condition including acute renal failure, chronic renal failure, or cardiorenal syndrome.
Levin discloses method of modulating at least one portion of the autonomic nervous system in a subject, such as by applying electrical energy from an electrical energy device to a portion of said autonomic nervous system (i.e., partially blocking the renal nerve with electrostimulation using a device 306 in the renal vein 304; see Fig. 3). Levin discloses that such electrostimulation reduces the abnormally elevated sympathetic nerve signals that contribute to the progression of renal disease (see col. 7, lines 65-67), interpreted to mean reducing the ratio between the sympathetic nervous system relative to the parasympathetic nervous system.
Levin discloses that the renal associated condition comprises a condition such as acute renal failure (see col. 10, lines 5-6 disclosing the use of temporary electrostimulation leads to support a patient during an acute stage of renal disease), chronic renal failure (see col. 10, lines 3-5 disclosing the use of long- term leads implanted to threat the chronic renal condition), or cardiorenal syndrome (the term “cardiorenal syndrome’ is an umbrella term defining a disorder whereby acute or chronic dysfunction of the kidneys may induce acute or chronic dysfunction of the heart, or vice-versa (see Ronco et al, “Cardio-renal syndromes: report from the consensus conference of the Acute Dialysis Quality Initiative’, 2010); in this case, Levin discloses in col. 8, line 55 to col. 9, line 5 the various mechanisms characterizing the effect of dysfunction of the heart on the kidney or vice versa, and further discloses in col. 9, line 5-10 that it is desirable to reduce the efferent sympathetic stimulation of the kidney in heart failure patients; see also col. 11, lines 33-36 describing the method to regulate sympathetic nerve activity in the patient in order to improve a patient’s renal function in order to ultimately arrest or reverse heart failure; this disclosure is understood to mean that the renal associated condition is a cardiorenal syndrome such that the condition is treated in a manner that treats both the renal and the heart condition).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Humke, in view of Neumann, in order to perform the steps taught in Levin for the prevention of a cardiorenal syndrome, with a reasonable expectation of success. At the time of the invention, there was a recognized problem or need in the art, such as the need to regulate sympathetic nerve activity in a manner to treat cardiorenal syndrome; there were a finite number of identified, predictable potential solutions to this need; and that one of ordinary skill in the art, armed with the knowledge that the method of Levin would expectedly treat a variety of renal associated conditions including acute, chronic and cardiorenal conditions, could have pursued such solution with a reasonable expectation of success in either treating or preventing such conditions.

Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Levin (U.S. Pat. 7,162,303 B2), further in view of de Champlain et al (The Canadian Journal of Cardiology, 1999).
Regarding claims 11 and 15, it is noted that Humke, in view of Neumann, further in view of Levin, does not appear to disclose that the method comprises decreasing sympathetic activity.
De Champlain discloses that it has been found that angiotensin II receptor antagonists, which Humke discloses are administered, have been found to reduce sympathetic activity (see Abstract). 
Thus, a skilled artisan would have found it obvious at the time of the invention to reduce sympathetic activity by administering an angiotensin II receptor antagonist, e.g., valsartan, with a reasonable expectation of success in arriving at the claimed invention.

Claims 12 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Levin (U.S. Pat. 7,162,303 B2), further in view of Hangeland et al (U.S. Pub. 2005/0245535 A1).
Regarding claims 12 and 16, it is noted that Humke in view of Neumann, further in view of Levin, does not appear to disclose that the method comprises increasing parasympathetic activity and decreasing sympathetic activity.  
Hangeland discloses a method of treating a renal associated condition in a subject (such as contrast-induced nephropathy; see para [0170] disclosing that the present invention is useful to treat nephrotoxicity related to contrast agents), said method comprising:
modulating at least one portion of the autonomic nervous system in said subject, whereby said modulating is in a manner effective to treat said subject for said renal condition, such as by the administration of a calcium channel blocker compound (para [0002]), which Applicant recognizes to be a “pro parasympathetic agent” (see Applicant’s disclosure at para [0051]). Hangeland also discloses that the compound can be combined with other “pro parasympathetic agents” such as metoprolol or an ACE inhibitor (see para [0187], both of which Applicant also recognizes to be a “pro parasympathetic agents” in Applicant’s disclosure at para [0051]), such that the combination of the two compounds would expectedly increase parasympathetic activity and decrease sympathetic activity. Further, it is noted that calcium channel blockers have both “pro parasympathetic” effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects (see Ligtenberg et al, “Reduction of Sympathetic Hyperactivity by Enalapril in Patients with Chronic Renal Failure”, 1999).
A skilled artisan would have thus found it obvious at the time of the invention to modify the device of Humke in view of Neumann, further in view of Levin, such as by administering another compound with an effect that has both pro parasympathetic effects (as recognized by Applicant in para [0051] of the published application) and antisympathetic effects in order to increase parasympathetic activity as well as reduce sympathetic activity, with a reasonable expectation of success of more effectively carrying out the intended use taught in Humke, specifically, preventing and treating renal failure.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humke (WO 97/13513) in view of Neumann et al (Kidney International, 2004), further in view of Elkins et al (U.S. Pub. 2005/0245882 A1, hereinafter “Elkins”).
Regarding claims 19 and 20, it is noted that Humke, in view of Neumann, does not appear to disclose that the renal associated condition is contrast nephropathy, in particular iodine-based contrast nephropathy.
Elkins discloses a method of preventing contrast-induced nephropathy (paras [0076], [(0241]) in a subject, said method comprising modulating at least one portion of the autonomic nervous system in said subject by selectively administering a pharmacological agent to the kidney by intrarenal infusion (e.g., calcium channel blockers; paras [0011], [0060] and [0247]), in a manner effective to prevent iodine-based contrast-induced nephropathy (para [0240)).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Humke to prevent iodine-based contrast-induced nephropathy, with a reasonable expectation of success.  At the time of the invention, there was a recognized problem or need in the art, such as the need to regulate sympathetic nerve activity in a manner to treat or prevent iodine-based contrast-induced nephropathy; there were a finite number of identified, predictable potential solutions to this need; and that one of ordinary skill in the art, armed with the knowledge that the method of Elkins would expectedly treat a variety of renal associated conditions including iodine-based contrast-induced nephropathy, could have pursued such solution with a reasonable expectation of success in either treating or preventing such conditions.


Response to Arguments
Applicant's arguments filed in the Remarks on 09/12/2022 have been fully considered. 
The previously applied double patenting rejections have been withdrawn in view of the approved Terminal Disclaimer (filed 09/12/2022).
The previously applied rejections under 35 U.S.C. secs. 112(a) and (b) have been withdrawn in light of Applicant’s arguments.
Regarding the rejections under 35 U.S.C. 103 as being unpatentable over Mathur in view of Neumann, Applicant argued that there is “no valid apparent reason” to combine Mathur and Neumann in the manner proposed by the Examiner (Remarks, pg. 8). To support this assertion, Applicant argued that “an ordinary skilled artisan reading Neumann would likewise not find any reason to evaluate a subject for sympathetic bias prior to the application of radiocontrast dye.” (Remarks, pg. 10).
However, the claimed invention does not require evaluating a subject for sympathetic bias prior to the application of radiocontrast dye. The claim requires, as a method of preventing a renal associated condition, “evaluating the subject for sympathetic bias and determining that the subject has elevated sympathetic function” prior to the modulating step. The claim does not place any limits on when this step must occur relative to the administration of contrast, nor does the claimed invention even recite the administration of contrast at all.
Further, Applicant argued that Neumann does not disclose performing the evaluation (of sympathetic bias) before symptoms of kidney disease manifest.
However, this argument appears to attack the reference of Neumann individually when the rejection is based on the combination of Mathur and Neumann. MPEP 2145 IV instructs that where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.
As noted above, Mathur teaches that it is desirable to perform the modulation step, i.e., administration of papaverine, in patients that have pre-existing risk factors such as high baseline serum creatinine or other demonstration of compromised kidney function (see para [0045]). In other words, Mathur teaches the desirability of performing a modulation step in patients that are at higher risk of experiencing renal conditions before those conditions manifest.  
Additionally, Neumann discloses that elevated sympathetic activity is a marker for chronic kidney disease (see pg. 1568, col. 1) and that sympathetic activity can be evaluated using a number of sympathetic effector responses, for instance blood pressure or heart rate, or by microneurographic assessment of muscle sympathetic nerve activity (MSNA) (see pg. 1568, col. 2). Further, Neumann teaches that angiotensin II receptor antagonists, such as enalapril and losartan, lower MSNA (see pg. 1571, col. 1).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Mathur to perform an evaluation of the subject for sympathetic bias, and subsequent determination based on the evaluation, as taught in Neumann, as it would have expectedly led to an indication of renal disease that would be targeted by the prevention and/or treatment protocols disclosed in Mathur. Further, based on the teaching in Neumann that sympathetic overactivity is a marker for renal disease, and the express teaching in Mathur of preventing the advancement of a renal condition by treating a patient with pre-existing risk factors or markers for renal disease (s such as high baseline serum creatinine or other demonstration of compromised kidney function; see Mathur at para [0045]), a skilled artisan would have found it obvious to perform the evaluation and determining steps before the modulation step in order to improve patient outcomes.
Examiner further notes that claim 1 does not limit the method to preventing a particular renal associated condition. Further, Examiner understands that claim 1 does not attempt to recite the prevention of every conceivable renal-associated condition; instead, the claim recites the prevention of “a” renal-associated condition.
Thus, even assuming, for the sake of argument, that Neumann contemplates evaluating sympathetic activation caused by renal injury or ischemia (as alleged by Applicant in Remarks, pg. 10), the sympathetic activation would expectedly precede other renal-associated conditions.
Regarding the rejections under 35 U.S.C. 103 as being unpatentable over Humke in view of Neumann, Applicant argued that, for essentially the same reasons as argued above, the claims are not obvious over the combination of Humke and Neumann (Remarks, pg. 11). Applicant argued that “there is no indication in the reference [of Humke] as to whether presence or absence of a sympathetic bias is at all relevant to whether those consequences will arise in the first place.” (Remarks, pgs. 11-12). 
However, this argument appears to attack the reference of Neumann individually when the rejection is based on the combination of Humke and Neumann. 
Specifically, Neumann teaches that sympathetic overactivity is a marker for renal disease; thus, a skilled artisan need not look to the reference of Humke to determine whether the presence or absence of sympathetic activity is relevant to renal disease. MPEP 2145 IV instructs that "the test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the method of Humke to perform an evaluation of the subject for sympathetic bias, as taught in Neumann, as such evaluation would expectedly lead to an indication of renal disease that would be targeted by the prevention and/or treatment protocols disclosed in Humke. Further, based on the teaching in Neumann that sympathetic overactivity is a marker for renal disease, a skilled artisan would have had reasonable expectation of success in identifying patients with underlying renal disease based on the evaluation and subsequent determination of a sympathetic bias and/or elevated sympathetic function.
Regarding the rejections under 35 U.S.C. 103 as being unpatentable over Humke in view of Neumann, in view of de Champlain, Hangeland, Levin, and Elkins Applicant argued that, for essentially the same reasons as argued above, the claims are not obvious over the combination of Humke and Neumann (Remarks, pgs. 12-14). 
However, no specific argument was made against the references of de Champlain, Hangeland, Levin, and Elkins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/02/2022